Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 23, 2021

                                     No. 04-21-00301-CR

                             Robert Michael Eugene WILKINS,
                                        Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B20-175
                        Honorable M. Rex Emerson, Judge Presiding


                                       ORDER

       After this court’s granted Appellant’s first motion for an extension of time to file the
brief, Appellant’s brief was due on December 22, 2021. On the once-extended due date,
Appellant moved for an additional thirty days to file the brief.
       Appellant’s motion is GRANTED. Appellant’s brief is due on January 21, 2022.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court